Citation Nr: 1045249	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-30 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a skin disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina declined to reopen the previously denied 
claim for service connection for a skin disorder and continued 
the 50 percent rating for the service-connected PTSD.  

Subsequent to the August 2008 rating decision, the RO reopened 
the Veteran's service connection claim for a skin disorder and 
denied it on the merits.  As the agency of original jurisdiction 
(AOJ) reopened this claim and decided it on the merits, there is 
no need to remand the reopened claim for initial consideration by 
the AOJ.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).   

During the current appeal, and specifically in March 2010, the 
Veteran testified at a videoconference hearing conducted before 
the undersigned.  A transcript of the hearing has been associated 
with the claims file.  


FINDINGS OF FACT

1.  The February 2006 rating decision denied the claim of 
entitlement to service connection for a skin disorder.  The 
Veteran was properly notified of the adverse outcome and his 
appellate rights in a February 2006 letter but did not file a 
notice of disagreement.  

2.  Additional evidence received since the February 2006 decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the Veteran's service connection 
claim for a skin disorder.  

3.  The Veteran's current skin disorder was not caused by 
herbicide exposure, is not related to his in-service 
folliculitis, boils, or tinea versicolor, and has not otherwise 
been shown to be related to active service. 

4.  The Veteran's PTSD has been manifested by difficulty in 
adapting to stressful circumstances resulting in deficiencies in 
most areas, including work, family relations, and mood.  However, 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name have not been shown.  


CONCLUSIONS OF LAW

1.  The February 2006 rating action, which denied service 
connection for a skin disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted for the claim of 
entitlement to service connection for a skin disorder; the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3.  A skin disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

4.  The criteria for a 70 percent rating, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim to reopen the previously denied issue of 
entitlement to service connection for a skin disorder has been 
granted, as is discussed in further detail in the following 
decision.  Accordingly, the Board finds that any error related to 
the VCAA on this issue is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Also, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a July 
2008 letter informed the Veteran of all five elements of service 
connection, gave examples of the types of evidence the Veteran 
could submit in support of his claim, and provided notice of the 
Veteran's and VA's respective responsibilities for obtaining such 
evidence.  Therefore, the Board concludes that the duty to notify 
has been satisfied with respect to the de novo service connection 
claim adjudicated herein.  

The Board also finds that the duty to notify has been satisfied 
with respect to the Veteran's increased rating claim for PTSD.  
In order to satisfy the first notice element in an increased 
rating claim, VA must notify the Veteran that he needs to provide 
or request VA to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability at issue.  
Vazquez-Flores v. Shinseki, 2010 WL 4146124 (Vet. App. Oct. 22, 
2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1280-81 (Fed. Cir. 2009).  Further, the Veteran must be 
notified that a disability rating will be determined by applying 
relevant diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  Id.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.  However, notice of the specific criteria listed in 
the applicable diagnostic code is not necessary.  Id.  

Here, prior to the initial rating decision in this matter, a 
March 2008 letter provided the Veteran with all notice required 
under the VCAA, including the general criteria for evaluating 
disabilities, examples of the types of evidence the Veteran could 
submit in support of his claim, and the Veteran's and VA's 
respective duties for obtaining such evidence.  Accordingly, the 
Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist the Veteran in the 
current appeal has been satisfied.  The Veteran's service 
treatment records and VA medical records are in the file.  
Private treatment records identified by the Veteran have also 
been obtained, to the extent possible.  The Veteran has not 
identified any outstanding records that he wanted VA to obtain or 
that he felt were relevant to the present claims.  In this 
regard, although at the March 2010 hearing the Veteran stated 
that he had first been treated for his skin disorder after 
service by a Dr. Jaffee, treatment records for whom are not in 
the file, the Veteran related that he had been informed by Dr. 
Jaffee that these records were no longer available as they were 
more than ten years old.  As the Veteran has indicated that these 
records are not available and has not requested that VA attempt 
to obtain them, to include filling out the appropriate release 
form and providing a full name and address, the Board finds that 
VA does not have a duty to request records from Dr. Jaffee's 
office.  Accordingly, the Board concludes that the duty to assist 
has been satisfied with respect to obtaining relevant evidence on 
the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  With respect to increased rating claims, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).  

With respect to the Veteran's service connection claim for a skin 
disorder, the RO provided the Veteran with an appropriate 
examination in July 2009.  The Board finds that this examination 
report is adequate for making a decision on the claim, as the 
examiner reviewed the claims file, interviewed and examined the 
Veteran, and provided a complete rationale for the opinion stated 
which is grounded in the clinical findings made on examination.  
Thus, the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  

With respect to the Veteran's increased rating claim for PTSD, 
the Veteran was afforded an appropriate VA examination most 
recently in July 2009.  The Board finds that this examination is 
adequate for evaluation purposes.  The examiner reviewed the 
claims file and medical records therein, interviewed and examined 
the Veteran, and described his PTSD symptoms and their impact on 
his occupational and social functioning in sufficient detail for 
the Board's decision to be one that is fully informed.  See 
Ardison v. Brown 6 Vet. App. 405, 407 (1994) (quoting Green v. 
Derwinski, 1 Vet. App. at 124)).  The Board notes that a VA 
psychiatric examination was also provided in April 2008.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's PTSD since he 
was last examined in July 2009.  See 38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).  

Also, as mentioned above, the Veteran testified at a March 2010 
videoconference hearing before the undersigned.  Under 38 C.F.R. 
§ 3.102(c)(2) (2010), it is the responsibility of the hearing 
officer to explain fully the issues and suggest the submission of 
evidence which the claimant may have overlooked and which would 
be of advantage to the claimant's position.  In Bryant v. 
Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that 
the hearing officer's duty under 38 C.F.R. § 3.102(c)(2) is 
twofold.  First, the hearing officer must explain fully the 
issues still outstanding that are relevant and material to 
substantiating the claim by explicitly identifying them for the 
claimant.  Id. at 496.  Second, the hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when such evidence is missing from the 
record or when the testimony at the hearing raises an issue for 
which there is no evidence in the record.  Id. at 496-97. 

Here, with respect to the Veteran's service connection claim for 
a skin disorder, the outstanding issue has been whether this 
disability is related to service.  Although the Board asked 
questions of the claimant pertaining to this element, the Veteran 
was not told directly that a nexus to service still needed to be 
established.  See id. at 497 (holding that a hearing officer's 
inquiries regarding the existence of a current disability and a 
nexus to service did not equate to explaining that these issues 
were material to substantiating the claim).  However, the Board 
finds that the Veteran has not been prejudiced by this error.  
See Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) 
(holding that the assessment of whether prejudicial error exists 
is based on the specific facts of each case).  In this regard, 
the Veteran's claim has been fully developed, to include 
obtaining the Veteran's VA treatment records and providing a VA 
medical examination to assess the nature and etiology of the 
Veteran's skin disorder.  The Veteran has also submitted private 
treatment records, as well as a September 2008 opinion from his 
private physician.  As noted above, the Veteran has not 
identified any additional information or evidence relevant to 
this claim.  In fact, in asserting that he has had skin problems 
since service, the Veteran has exhibited his understanding of the 
requirement necessary to support his service connection claim.  
Thus, the outcome of this case has not been affected by any 
deficiencies in the hearing with respect to explaining the 
outstanding issue, and therefore no prejudice exists.  See 
Mayfield v. Nicholson, 19 Vet. App. at 122; see also Bryant, 23 
Vet. App. at 498-99 (holding that although the hearing officer 
did not explicitly lay out the material issues of medical nexus 
and current disability, the purpose of 38 C.F.R. § 3.102(c)(2) 
had been fulfilled because the record reflected that these issues 
were developed by VA, including the provision of a VA medical 
examination report, and there was no indication that the 
appellant had any additional information to submit).  

As to the duty to suggest evidence that may have been overlooked, 
the Veteran had an opportunity to present testimony at the 
hearing regarding his skin disorder, including his reasons for 
believing that this disability was related to service.  Neither 
the Veteran nor his representative identified any evidence that 
might be available and that had not already been submitted.  
Moreover, as discussed above, a VA examination report was already 
in the claims file reflecting that the Veteran's skin disorder is 
not related to service.  As such, there was no indication that 
evidence has been overlooked with regard to the Veteran's service 
connection claim for a skin disorder.  See id. at 497-98.  
Therefore, there was no need to suggest the submission of 
evidence missing from the record.  See id.  

With respect to the Veteran's increased rating claim for PTSD, 
although the Veteran was asked a number of questions regarding 
his PTSD symptoms and their impact on his occupational and social 
functioning, the Veteran was not informed at the hearing that the 
outstanding issues were whether he met the criteria for a higher 
rating in terms of the severity of his symptoms and the 
functional limitations they imposed.  Nevertheless, for the same 
reasons discussed above concerning his service connection claim, 
the Board finds that no prejudice exists.  The relevant evidence 
in the claims file includes two VA examination reports dated in 
April 2008 and July 2009 evaluating the severity of the Veteran's 
PTSD, as well as the Veteran's current VA treatment records, 
private treatment records, a May 2008 letter from his private 
doctor, and April 2008 statements from his wife and pastor.  As 
noted above, the Veteran has not identified any additional 
information or evidence relevant to this claim.  Thus, the 
outcome of this case has not been affected by any deficiencies in 
the hearing with respect to explaining the outstanding issues, 
and therefore no prejudice exists.  See Mayfield, 19 Vet. App. at 
122; see also Bryant, 23 Vet. App. at 498-99.  By the same token, 
there is no indication that evidence has been overlooked.  See 
Bryant 23 Vet. App. at 497-98.  In this regard, the Veteran had 
an opportunity to present testimony at the hearing and no 
additional evidence was identified by the Veteran at that time.  
Therefore, there was no need to suggest the submission of 
evidence missing from the record.  See id.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 122. 

II. New and Material Evidence

The Veteran petitions to reopen his claim of entitlement to 
service connection for a skin disorder.  Notwithstanding the 
decision of the RO to reopen a claim that has been previously 
adjudicated, the Board must determine independently whether new 
and material evidence has been presented to reopen the claim as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).  For the following reasons, the Board finds that new 
and material evidence has been submitted to reopen this claim. 

The Veteran initially filed for service connection for a skin 
disorder in November 2005 and, in doing so, claimed boils of the 
head and neck.  The RO denied the claim in a February 2006 rating 
decision.  The Veteran was notified of this decision and informed 
of his appellate rights in a February 2006 letter.  He did not 
appeal the decision.  Consequently, the decision became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  "New evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  A claimant's assertions of medical causation or 
diagnosis often do not constitute competent evidence, as lay 
persons without the appropriate medical expertise are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claim for service connection for a skin disorder 
was denied in the February 2006 rating decision because there was 
no evidence showing that the Veteran continued to have a skin 
disorder after service.  Thus, in order to reopen his claim, 
there must be new evidence suggesting that the Veteran currently 
has a skin disorder. 

At the time of the February 2006 rating decision, the only 
relevant evidence consisted of the Veteran's service treatment 
records.  There was no post-service medical evidence of record. 

The relevant evidence submitted since the February 2006 rating 
decision includes a May 2008 private treatment record reflecting 
a diagnosis of atopic dermatitis secondary to Agent Orange 
exposure, a September 2008 letter from the Veteran's private 
physician stating that the Veteran's skin irritation was caused 
by dioxin exposure in service, and a July 2009 VA examination 
report showing that the Veteran currently has dermatitis.  This 
evidence was not submitted at the time of the prior final denial 
of his claim, and is new to the file.  Moreover, it is material 
to the Veteran's claim as it shows the presence of a current skin 
disorder, an element of service connection not established as of 
the February 2006 rating decision, and, thus, raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a); Shade v. Shinseki, 2010 WL 4300776 (Vet. App. Nov. 
02, 2010).  

Accordingly, the Board finds that new and material evidence has 
been received sufficient to reopen the claim of entitlement to 
service connection for a skin disorder.  The claim to reopen is 
therefore granted.  See 38 C.F.R. § 3.156(a).

III. Service Connection

The Veteran contends that he is entitled to service connection 
for a skin disorder, to include as a result of exposure to 
herbicides such as Agent Orange while serving in Vietnam.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In addition, VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed to 
have been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term 
"herbicide agent" means a chemical in an herbicide, including 
Agent Orange, used in support of the United States and allied 
military operations in the Republic of Vietnam during the Vietnam 
era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  

Here, the Veteran's service personnel records show that he had 
service in Vietnam during the applicable time period.  As there 
is no evidence to the contrary, he may be presumed to have been 
exposed to an herbicide agent such as Agent Orange.  

In order to benefit from the presumption of service connection 
for diseases associated with herbicide exposure, the Veteran must 
have one of the diseases enumerated in section 3.309(e).  The 
diseases presumed to be caused by herbicide exposure include AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

In the present case, the Veteran does not contend, and there is 
no evidence otherwise suggesting that he has any of the 
conditions associated with exposure to herbicides listed in 
38 C.F.R. § 3.309(e).  Therefore, service connection for a skin 
disorder is not warranted on a presumptive basis due to herbicide 
exposure. 

While service connection may not be granted on a presumptive 
basis for the Veteran's skin disorder, the Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran's service treatment records reflect that in September 
1968 the Veteran complained of having a rash on his shoulders.  
He was diagnosed with tinea versicolor. 

An October 1968 service treatment record reflects that the 
Veteran had an abscess on the back of his head which was incised 
and drained.  

In March 1969 the Veteran was treated for localized alopecia.  No 
skin lesions were seen at this time.  

An April 1969 service treatment record reflects that the Veteran 
had an infected sebaceous cyst on the scalp which was incised and 
drained.  

In June 1969 the Veteran was seen for recurrent cysts on the 
scalp and alopecia.  The Veteran was diagnosed with folliculitis.  

In October 1969 the Veteran reported "spotty" hair loss from 
the scalp which occurred intermittently.  He stated that his hair 
always grew back.  On examination, it was noted that the Veteran 
had several small spots in the scalp where his hair had thinned 
out but no grossly bald areas.  

In November 1969, it was noted that the Veteran had small cystic 
areas on the scalp in two locations where the hair was thinning.  
The Veteran was diagnosed with folliculitis.  Another November 
1969 service treatment record reflects that an abscess of the 
scalp was incised and drained.  

A March 1970 service treatment record reflects that the Veteran 
had a lesion in the scalp with loss of hair, possibly caused by 
fungus.  However, a potassium hydroxide (KOH) examination was 
negative for fungus.

The April 1970 separation examination report reflects that the 
Veteran had small circular areas of alopecia in the occipital 
area with underlying sebaceous cysts.  It was also noted that the 
Veteran had occasional papules on his chin after shaving.  The 
examination report is otherwise negative for any skin conditions. 

The earliest post-service evidence after service regarding the 
Veteran's skin disorder is a November 2005 claim for service 
connection in which the Veteran stated that when he had severe 
headaches he often developed boils on the scalp or on the nape of 
his neck and that the boils caused hair loss in the spots where 
they formed. 

A May 2008 private treatment authored by Dr. Neal reflects that 
the Veteran had atopic dermatitis secondary to Agent Orange 
exposure.  

In a September 2008 letter, Dr. Neil stated that the Veteran's 
skin irritation was directly related to his exposure to dioxin 
from Agent Orange while serving in the military.  Dr. Neil 
further stated that dioxin is a highly dangerous substance that 
can lead to the death of humans or animals.  

An October 2008 VA treatment record reflects that the Veteran was 
prescribed fluocinonide by a private provider.  Fluocinonide is a 
medication used topically for the relief of inflammation and 
pruritus in corticosteroid-responsive dermatoses.  See Dorland's 
Illustrated Medical Dictionary at 713 (30th ed. 2003).  The Board 
notes that this citation is provided purely for definitional 
purposes to aid in the Board's discussion.  See Kirwin v. Brown 8 
Vet. App. 148, 153 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  
Use in this manner does not conflict with the holding in Thurber 
v. Brown, 5 Vet. App. 119 (1993).  This record does not specify 
what skin condition was treated with fluocinonide or where it was 
located. 
 
A March 2009 VA treatment record reflects that the Veteran was 
prescribed triamcinolone acetonide.  Triamcinolone acetonide is a 
medication applied topically to the skin as an anti-inflammatory.  
See Dorland's at 1986.  This record does not specify what skin 
condition was treated with this medication or where it was 
located. 

In the July 2009 VA examination report, the examiner noted that 
the Veteran's service medical records reflected that the Veteran 
had pseudofolliculitis barbae and posterior scalp lesions 
associated with alopecia and sebaceous cysts.  At the 
examination, the Veteran stated that his skin condition began in 
1969 during active duty and had been intermittent since it first 
manifested.  He further reported that heat and humidity, as well 
as stress, will increase his skin problems.  He also reported 
pruritus of his skin.  The Veteran stated that for his skin 
treatment he had used fluocinonide ointment and triamcinolone 
acetonide for about the past year with a fair to good response.  
He further related that in the past he had taken oral prednisone 
and received shots in his scalp.  On examination, there were no 
lesions on the scalp or appreciable hair loss.  The examiner also 
noted macular hyperpigmentation of the lateral aspects of the 
neck.  The examiner diagnosed the Veteran with dermatitis, non-
specified.  After reviewing the claims file and interviewing and 
examining the Veteran, the examiner concluded that the Veteran's 
current skin condition was less likely than not related to the 
skin condition that manifested during active military service.  
In support of this finding, the examiner explained that the 
Veteran's current skin condition was not equivalent to the skin 
condition described and treated during active service.  

At the March 2010 hearing, the Veteran stated that he had 
submitted all of his civilian treatment notes to VA regarding his 
skin condition.  He further stated that just prior to being 
released from active service he had "big knots" or boils that 
formed on his head and the back of his neck for which he was 
prescribed Prednisone.  He also related that Dr. Jaffee was the 
first dermatologist who treated him for his skin disorder.  
However, he indicated that records of this treatment were no 
longer available as they were more than ten years old.  The 
Veteran testified that he had gone to a lot of appointments with 
Dr. Jaffee, especially "in the earlier years" and then later 
changed to a general practitioner whom he identified as Dr. Neal.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a finding that the 
Veteran's current skin disorder, diagnosed as atopic dermatitis 
or unspecified dermatitis, is related to exposure to herbicides 
in service or to the boils, diagnosed as folliculitis, that 
manifested in service.

With regard to whether the Veteran's skin disorder was caused by 
herbicide exposure, the Board has considered the May 2008 private 
treatment record authored by Dr. Neal reflecting that the Veteran 
had atopic dermatitis secondary to Agent Orange exposure.  The 
Board has also considered the September 2008 letter by Dr. Neil 
stating that the Veteran's skin irritation was directly related 
to his exposure to dioxin from Agent Orange.  However, the Board 
can accord this evidence very little weight for the following 
reasons.  First, the only rationale given by Dr. Neal for 
concluding that the Veteran's skin disorder was caused by 
herbicide exposure is the fact that dioxin, a chemical used in 
herbicides such as Agent Orange, is dangerous and sometimes 
fatal.  While this may be so, the fact that it is dangerous does 
not lead to a finding that it can cause the Veteran's skin 
disorder.  Because the Veteran's private doctor did not give an 
adequate rationale for this finding, it is entitled to very 
little weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (holding that the probative value of a medical opinion 
comes from its reasoning, and therefore neither a VA medical 
examination report nor a private medical opinion is entitled to 
any weight if it contains only data and conclusions).  

Second, and most significantly, under the authority granted by 
Congress in the Agent Orange Act of 1991 and the Veterans 
Education and Benefits Expansion Act of 2001, the Secretary of 
Veterans Affairs (Secretary) has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See Notice on 
Health Outcomes Not Associated With Exposure to Certain Herbicide 
Agents (Notice), Fed. Reg., 72 FR 32395, 32407 (June 12, 2007).  
This determination is based on a 2004 report as well as earlier 
reports of the National Academy of Sciences (NAS) addressing 
whether there is an association between certain diseases and 
exposure to herbicide agents.  Id. at 32395-96, 32407.  The 
comprehensive review and evaluation of the available literature 
that NAS conducted in conjunction with its report has permitted 
VA to identify all conditions for which the current body of 
knowledge supports a finding of an association with herbicide 
exposure.  Id. at 32407. 

The Board finds the Secretary's Notice to be of strong probative 
value on the issue of whether there is a nexus between the 
Veteran's skin disorder and his exposure to herbicides.  Pursuant 
to section 3 of the Agent Orange Act of 1991, Public Law 102-4, 
105 Stat. 11, which was extended by the Veterans Education and 
Benefits Expansion Act of 2001, supra, the Secretary entered into 
an agreement with NAS to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the Republic 
of Vietnam during the Vietnam Era and each disease suspected to 
be associated with such exposure.  Id. at 32395.  Congress 
mandated that NAS determine, to the extent possible: (1) Whether 
there is a statistical association between the suspect diseases 
and herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods used 
to detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether there 
is a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the health outcome.  
Id.  NAS has submitted these reports roughly every two years 
since 1993.  Id. at 32395-6.  The Secretary is charged with 
ensuring the integrity of these findings.  Id. at 32395.  
Specifically, the Secretary must take into consideration whether 
the results of any particular study are statistically 
significant, are capable of replication, and withstand peer 
review.  Id.  The Secretary reviews studies that report a 
positive relative risk and studies that report a negative risk of 
a particular health outcome.  Id.  He then determines whether the 
weight of evidence supports a finding that there is or is not a 
positive association between herbicide exposure and the 
subsequent health outcome.  Id.  Consequently, the Board finds 
the Secretary's Notice, which is based on the confirmed integrity 
of the NAS findings, substantially more probative than the May 
2008 private treatment record and September 2008 letter authored 
by Dr. Neal.   

The Board acknowledges the Veteran's contention that his current 
skin disorder was caused by exposure to herbicides.  In this 
regard, the Veteran is competent to testify as to matters within 
his observation and personal knowledge, such as his symptoms and 
medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (holding that competent evidence is not required 
when the issue involves either the diagnosis or the etiology of a 
disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. 
Cir. 2007) (listing situations in which lay evidence is competent 
and sufficient to establish the diagnosis of a condition); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding 
that appellant was competent to testify as to factual matters of 
which he had first-hand knowledge such as experiencing pain in 
his right hip and thigh in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy); Layno 
v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge).  

However, unlike the Veteran's symptoms and medical history, 
whether there is a relationship between the Veteran's herbicide 
exposure and his skin disorder is a determination that is medical 
in nature because it cannot be made based on lay observation 
alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(holding that lay testimony is competent as to matters capable of 
lay observation, such as the presence of varicose veins, but not 
with respect to determinations that are "medical in nature"); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding 
that unlike varicose veins, rheumatic fever is not a condition 
capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting 
that a veteran is competent to report difficulty breathing, but 
not to diagnose the condition as bronchial asthma).  A person 
making a determination that is medical in nature must have the 
appropriate medical training or expertise in order for his or her 
opinion to be considered as competent evidence.  See Layno, 6 
Vet. App. at 469-70 (holding that in order for testimony to be 
probative of any fact, the witness must be competent to testify 
as to the facts under consideration, and that lay testimony is 
not competent to prove that which would require specialized 
knowledge, training, or medical expertise); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that a lay 
witness can provide an "eye-witness" account of the appellant's 
visible symptoms, but cannot offer evidence that requires medical 
knowledge such as the cause of death).  Because the Veteran has 
not been shown to have such specialized training or expertise, 
his lay opinion as to whether there is a relationship between 
herbicide exposure and his skin disorder is not competent and 
therefore has no probative value.  See id.  

In sum, because Dr. Neal's opinion that the Veteran's skin 
disorder was caused by herbicide exposure has little probative 
value and is outweighed by the Secretary's Notice, as discussed 
above, and because the Veteran's own opinion as to this issue is 
not competent, the Board finds that the preponderance of the 
evidence weighs against a relationship between the Veteran's skin 
disorder and his exposure to herbicides.  

With regard to whether the Veteran's current skin disorder is 
related to the boils that manifested in service, which were 
diagnosed as folliculitis, the Board finds that the Veteran does 
not currently suffer from boils on the head or neck, and that his 
dermatitis is not related to the boils he had in service.  In 
this regard, the Board notes that the post-service private 
treatment records and VA treatment records are negative for boils 
on the neck or scalp or diagnoses of folliculitis.  Rather, they 
reflect that the Veteran has dermatitis.  

The Board has also considered the November 2005 claim for service 
connection in which the Veteran suggested that he continues to 
develop boils on the scalp, with concomitant hair loss, and on 
the nape of his neck.  In this regard, the Veteran is competent 
to state that he has continued to suffer from boils on the scalp 
and neck ever since serving on active duty.  See Jandreau v. 
Nicholson, 492 F. 3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 
at 309.  However, for the following reasons, the Board finds that 
the Veteran's statements have little probative value and are 
outweighed by the post-service treatment records.  See Layno, 6 
Vet. App. at 469 (holding that the weight and credibility of 
testimony, as distinguished from its competency, is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted); accord Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

First, the Board finds that the Veteran's statement is not 
credible.  In this regard, when determining whether lay evidence 
is satisfactory, the Board may properly consider, among other 
things, its consistency with other evidence submitted on behalf 
of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  While 
the absence of contemporaneous medical records does not, in and 
of itself, render lay testimony not credible, the Board may weigh 
the absence of contemporaneous records when assessing the 
credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006).  Likewise, although the Board 
cannot reject a claimant's statements merely because he is an 
interested party, the claimant's interest may affect the 
credibility of his testimony.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Here, not only was the Veteran an interested 
party when he stated in his November 2005 claim for benefits that 
he continued to suffer from boils on the scalp and necks, but the 
Veteran's VA treatment records and private treatment records are 
negative for boils on the scalp and neck.  Indeed, the Veteran 
has not submitted any post-service medical evidence showing boils 
on the scalp and neck.  The September 2008 letter from the 
Veteran's private physician, the Veteran's private treatment 
records, and the July 2009 VA examination report all reflect that 
the Veteran currently has dermatitis but make no mention of 
boils.  Thus, because there is no post-service medical evidence 
of boils on the scalp or neck, the Veteran was an interested 
party when he stated that he continued to suffer from boils on 
the scalp and neck, and because the Veteran's statement is 
inconsistent with his post-service treatment records, which are 
negative for boils on the head and neck and instead show that the 
Veteran has dermatitis, the Board finds that the Veteran's 
statement is not credible.  See Caluza, 7 Vet. App. at 511; 
Buchanan, 451 F.3d at 1336-37; Cartright, 2 Vet. App. at 25. 

Second, and by the same token, the Board finds that the medical 
evidence of record outweighs the Veteran's statement that he 
continues to suffer from boils.  As discussed above, there is no 
post-service medical evidence of boils and the Veteran's private 
treatment records and the July 2009 VA examination report reflect 
that he has dermatitis rather than boils.  Thus, the 
preponderance of the evidence weighs against a finding that the 
Veteran currently has boils.

The Board also finds that the preponderance of the evidence 
weighs against a relationship between the Veteran's dermatitis 
and the boils he had in service, which were diagnosed as 
folliculitis.  In the July 2009 VA examination report, the VA 
examiner found after reviewing the claims file and examining the 
Veteran that the Veteran's current skin disorder was not the same 
condition that he had in service and therefore was not likely 
related to service.  The Veteran's private physician has never 
stated that the Veteran's current skin disorder is the same as 
the skin condition which manifested in service or that it was 
related to the boils that manifested in service.  The Veteran 
himself, as a layperson, is not competent to state whether there 
is a relationship between the boils he had in service and his 
current skin disorder as this is a determination that is medical 
in nature (i.e. is not capable of lay observation) and therefore 
requires the appropriate medical training or expertise .  See 
Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-70.  Indeed, 
the Veteran has not submitted any competent evidence showing a 
relationship between the boils he had in service and his current 
skin disorder.  Accordingly, the Board finds that the 
preponderance of the evidence weighs against a nexus between the 
Veteran's current skin disorder and the boils he had in service. 

Finally, the Board has considered whether a relationship can 
otherwise be shown between the Veteran's current skin disorder 
and his period of service.  The only other skin condition that 
manifested in service apart from the Veteran's boils was a rash 
on the Veteran's shoulders which was treated in September 1968 
and diagnosed as tinea versicolor.  However, the Board finds that 
the preponderance of the evidence weighs against a relationship 
between the Veteran's current skin disorder and the one-time 
diagnosis of tinea versicolor in service.  In this regard, after 
September 1968, the Veteran's service treatment records are 
negative for a rash on the Veteran's shoulders or other parts of 
his body and likewise negative for a diagnosis of tinea 
versicolor.  As the Veteran had once complained of a rash on his 
shoulders in service, and complained thereafter of boils on 
repeated occasions, the Board finds that the Veteran would most 
likely have continued to seek treatment for his tinea versicolor 
if it persisted.  The fact that the Veteran's service treatment 
records do not reflect diagnoses, treatment, or complaints of 
tinea versicolor or a rash after September 1968 indicates that 
this condition had resolved.  Indeed, the Veteran's April 1970 
separation examination, including the Veteran's report of medical 
history, is negative for complaints or clinical findings of tinea 
versicolor or a rash.  The Veteran has not stated that he had a 
chronic rash or tinea versicolor in service.  Thus, the Board 
finds that the Veteran's tinea versicolor, which was only treated 
and diagnosed once in service, was not a chronic condition and 
had resolved well over a year before the Veteran separated in 
April 1970.  See 38 C.F.R. § 3.303.

Moreover, there are no post-service treatment records reflecting 
a diagnosis of tinea versicolor or rash on the Veteran's 
shoulders.  The Veteran has not stated that he was ever treated 
for tinea versicolor after service.  The evidence of record shows 
that the Veteran currently has dermatitis but is negative for a 
current diagnosis of tinea versicolor.  Finally, in the July 2009 
VA examination report, the VA examiner found that the Veteran's 
current skin disorder was not likely related to service as it was 
not the equivalent of the skin disorder which manifested in 
service.  Thus, the Board finds that the Veteran's current skin 
disorder is not related to the one-time diagnosis of tinea 
versicolor in service.  Moreover, there is no evidence of record 
indicating that the Veteran's current skin disorder, which was 
first shown more than 31/2 decades after his discharge from active 
duty, is otherwise related to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and service 
connection for a skin disorder must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55. 

IV. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 
50 percent for his service-connected PTSD.  For the reasons that 
follow, the Board concludes that a rating of 70 percent, but no 
higher, is warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is evaluated as 50 percent 
disabling under the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 indicates that 
the symptoms enumerated after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting; inability to establish and 
maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including (if 
applicable) those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, supra.  Within 
the DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An 
examiner's classification of the level of psychiatric impairment 
by a GAF score is to be considered but is not determinative of 
the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 
1995).  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  A score of 41-50 illustrates "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
Id.  

The Board now turns to a discussion of the relevant evidence of 
record.  In an April 2008 VA examination report, the Veteran 
stated that he had nightmares related to his combat experiences 
two to three times a week and that he was afraid to go to sleep 
due to his nightmares.  He also reported difficulty initiating 
and maintaining sleep.  He further reported low frustration 
tolerance and stated that he had been verbally aggressive, 
although he denied being physically aggressive.  He also 
complained of having low energy and fatigue.  He stated that he 
kept himself isolated and withdrawn from others.  The Veteran 
denied receiving any psychotropic medication apart from sleeping 
medication.  With regard to his occupational history, the Veteran 
related that he had been employed as a construction worker but 
had not worked in the last four months due to becoming more and 
more irritable on the job.  He stated that his irritability, in 
conjunction with a number of physical complaints, prevented him 
from maintaining employment.  He reported that he had been 
married for thirty five years and got along well with his wife. 

The May 2008 VA examination report reflects that on examination 
the Veteran was appropriately dressed and groomed.  His speech 
was clear, coherent, and goal directed.  His thought process was 
linear and devoid of delusional content.  His insight and 
judgment were adequately developed.  The Veteran was assigned a 
GAF score of 48, indicating that the Veteran had serious symptoms 
and/or serious impairment in occupational and social functioning.  
See DSM-IV.  The examiner concluded that the Veteran's report of 
increased symptomatology was not surprising given the fact that 
the Veteran was not receiving any psychiatric treatment.  The 
examiner found that the Veteran had a moderate to severe level of 
impairment in social and occupational functioning.  

In an April 2008 letter, the Veteran's wife stated that the 
Veteran's anxiety had increased over the last five years and that 
he suffered from insomnia.  

A June 2008 letter from the Veteran's private physician reflects 
that the Veteran's PTSD had not stabilized and that Xanax had 
recently been prescribed due to the Veteran's excessive anxiety.  

In October 2008, the Veteran began regular mental health therapy 
at VA.  An October 2008 VA treatment record reflects that the 
Veteran reported increased nightmares and anxiety and requested 
to be seen by the mental health department.  The Veteran's 
psychotropic medications were increased and he was assigned a GAF 
score of 52, indicating that he had moderate symptoms and/or 
moderate difficulty in occupational and social functioning.

A December 2008 VA treatment record reflects a notation stating 
that the Veteran had severe social and occupational functioning 
from PTSD.  It was noted that the Veteran had stopped working due 
to his increasing PTSD symptoms, which affected his ability to do 
his job.

In a March 2009 VA treatment record, the Veteran reported 
feelings of hopelessness and aggression.  He noted that these 
feelings were a response to re-experiencing the loss of fellow 
service members in Vietnam. 

The July 2009 VA examination report reflects that the Veteran 
reported being employed as a construction worker for fifteen 
years until he stopped working in 2007.  He stated that he was 
having trouble coping with the stress and was irritable with co-
workers and supervisors.  He also related that he missed about 
fifty to sixty days of work during the last year of his 
employment.  The Veteran stated that he had been married for 
thirty eight years to his second wife and that his relationship 
with his wife was good.  However, he also stated that he could be 
quite irritable with her and withdrawn, and that the relationship 
had been maintained because his wife was very tolerant and 
supportive.  He reported having a fair relationship with his 
children but also stated that he tended to distance himself from 
them and also could be irritable with them.  He stated that he 
used to walk and play golf, but had lost interest in those 
activities.  The Veteran also reported daily intrusive thoughts 
of combat as well as nightmares several times a week.  He stated 
that he avoided combat-related material, including war movies and 
war coverage, as well as crowds.  He described an exaggerated 
startle response to loud noises or unexpected approaches and 
being hypervigilant.  He also reported depression and low energy, 
and stated that he had gone up to three or four days without 
taking a bath.  

The July 2009 VA examination report reflects that on examination 
the Veteran was alert, oriented, and attentive.  His mood 
appeared to be depressed and his affect was quite irritable.  His 
speech was pressured at times and his thought process was 
circumstantial.  His thought content was devoid of current 
auditory or visual hallucinations but he did report suffering 
from nightmares and flashbacks.  He denied current thoughts of 
hurting himself or others as well as a history of suicide 
attempts.  He stated that the last time he was physically 
aggressive with someone was the week before.  It was noted that 
the Veteran's memory was mildly impaired for immediate 
information but fairly intact for recent and remote events.  The 
Veteran was diagnosed with PTSD and major depressive disorder and 
assigned a GAF score of 51, indicating that the Veteran's 
symptoms and/or occupational and social functioning were in the 
moderate range of severity but verging on severe.  The examiner 
summed up her findings by stating that the Veteran exhibited 
considerable to severe symptoms associated with PTSD and related 
major depressive disorder.  The examiner found that the Veteran's 
social adaptability and interactions with others appeared to be 
considerably to severely impaired.  The examiner also found that 
the Veteran was considerably to severely impaired in his ability 
to maintain employment and perform job duties in a reliable, 
flexible, and efficient manner.  The examiner concluded that the 
Veteran's level of disability was in the considerable to severe 
range. 

At the March 2010 hearing, the Veteran reported having symptoms 
similar to those discussed above.  He stated that he was unable 
to recall the names of fellow service members and even some of 
his family members.  He also reported having suicidal thoughts.  
The Veteran's spouse stated that she had noticed him wander the 
house at night when he could not sleep and check the doors and 
windows.  She also stated that she had all the guns removed from 
the premises because she was concerned he might use them.  She 
also stated that the Veteran could be very irritable and it was 
difficult to know how he was going to react at times.  

In carefully reviewing the record, the Board finds that the 
evidence is at least in equipoise with respect to whether the 
Veteran's PTSD is severe enough to approximate the criteria for a 
70 percent disability rating.  In this regard, the evidence shows 
that the Veteran has "deficiencies in most areas," including 
work, family relations, thinking, and mood.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  With respect to occupational 
functioning, the Veteran has not worked since 2007 due to his 
irritability and difficulty interacting with co-workers and 
social workers, as reflected in the April 2008 VA examination 
report, December 2008 VA treatment record, and July 2009 VA 
examination report.  While the Veteran reported at the April 2008 
VA examination that his physical complaints also factored into 
his decision to stop working, the Board finds that the Veteran's 
PTSD symptoms played a large role in this regard.  See Mittleider 
v. West, 11 Vet App 181, 182 (1998).  With respect to the 
Veteran's family relations, the evidence shows that the Veteran 
tends to isolate himself and can be irritable with his wife and 
children.  Indeed, the Veteran's wife stated at the March 2010 
Board hearing that it was difficult to judge how the Veteran 
would react at any given time and that guns in the house had to 
be removed.  With regard to the Veteran's mood, the evidence 
shows that the Veteran suffers from anxiety, depression, 
irritability, and a short temper.  Finally, with regard to the 
Veteran's thinking, the July 2009 VA examination report reflects 
that the Veteran's speech was pressured at times and that his 
thought process was circumstantial.  As such, the Board finds 
that the Veteran's PTSD has caused deficiencies in most areas.

The Board also finds that the evidence is at least in equipoise 
with respect to whether the Veteran has PTSD symptoms equivalent 
in severity to those associated with a 70 percent disability 
rating.  In particular, the evidence of record indicates that the 
Veteran has difficulty adapting to stressful circumstances as he 
had to leave his job of 15 years in 2007 due to his PTSD 
symptoms.  Moreover, the VA examination reports and VA treatment 
records reflect that the medical professionals who have examined 
the Veteran have consistently found that he has a moderate to 
severe level of occupational and social functioning due to his 
PTSD symptoms.  Thus, giving the Veteran the benefit of the 
doubt, the Board finds that his PTSD symptoms and resulting 
functional impairment more closely approximate the criteria for a 
70 percent disability rating.  See 38 C.F.R. § 3.102, 4.3; 
Gilbert, 1 Vet. App. at 55. 

The Board has also considered whether the Veteran's PTSD 
approximates the criteria for a 100 percent disability rating.  
However, the Board finds that the Veteran does not have any of 
the symptoms associated with a 100 percent disability rating and 
does not have any symptoms of equivalent severity.  In this 
regard, there is no evidence showing that the Veteran has gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, or grossly inappropriate behavior.  
See id.  While the Veteran has reported suicidal thoughts and the 
Veteran's wife stated that guns in the house were removed, there 
is no clinical evidence indicating that the Veteran poses a 
persistent danger of hurting himself or others.  Indeed, the 
Veteran's VA treatment records and examination reports are 
negative for suicidal or homicidal ideation and the Veteran 
denied past attempts to commit suicide at the July 2009 VA 
examination.  Moreover, although the Veteran stated at the July 
2009 VA examination that he had gone up to three or four days 
without taking a bath, this is not sufficient to find that he has 
an intermittent inability to perform activities of daily living 
including the maintenance of minimal personal hygiene.  Indeed, 
the VA examination reports and treatment records do not reflect 
any deficiencies with respect to the Veteran's grooming, dress, 
or appearance.  Further, there is no evidence that the Veteran 
has been disoriented to time or place.  While the July 2009 VA 
examination report reflects that the Veteran had mild short-term 
memory impairment, and the Veteran stated at the March 2010 
hearing that he had trouble remembering the names of family 
members, there is no clinical or other evidence showing that the 
Veteran's memory loss is so severe that he cannot remember the 
names of his close relatives, his own occupation, or his own 
name.  Thus, the Veteran does not have any of the symptoms 
associated with a 100 percent disability rating.  See id.  

With respect to the Veteran's current symptoms, the Board finds 
that the Veteran's nightmares, sleep disturbance, anxiety, 
hypervigilance, startle response, irritability, short temper, 
depression, and intrusive thoughts are not the equivalent in 
severity to the symptoms associated with a 100 percent disability 
rating, all of which indicate a much more severe level of 
impairment.  See id. 

Finally, the Board finds that the Veteran's PTSD has not resulted 
in total social impairment, as the Veteran has been able to 
maintain a relationship with his wife of over thirty five years 
and his children.  Indeed, the Veteran has consistently reported 
that he has a good relationship with his wife.  The criteria for 
a 100 percent rating require total social impairment in addition 
to total occupational impairment.  Thus, the Veteran's PTSD does 
not approximate the criteria for a 100 percent disability rating.  
See id. 

The record contains no evidence demonstrating the Veteran is 
entitled to a rating in excess of 70 percent at any point since 
his claim for an increase, as discussed above.  Therefore, no 
staged ratings are appropriate.  See Hart, supra.  

The Board has also considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Generally, the degrees of disability specified in the VA Schedule 
for Rating Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  The Veteran's reported symptoms are those 
contemplated by the rating criteria.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a schedular 
rating.  The Veteran has not submitted evidence indicating that 
his PTSD constitutes "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b).  The fact 
that circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound in 
that veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  Here, there is no evidence of unusual 
circumstances sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and therefore 
referral for extraschedular consideration is not warranted.  


ORDER

New and material evidence having been received sufficient to 
reopen the claim of service connection for a skin disorder, the 
Veteran's appeal is granted to this extent. 

Entitlement to service connection for a skin disorder is denied. 

Entitlement to a rating of 70 percent, but no higher, for PTSD is 
granted, subject to the laws and regulations governing payment of 
monetary benefits. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


